Citation Nr: 0433118	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  00-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date, prior to September 27, 
1997, for assignment of a 20 percent evaluation for residuals 
of a gunshot wound to the right chest with retained foreign 
bodies.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected residuals of a gunshot wound to 
the right chest with retained foreign bodies.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from February 1971 to July 
1973.  

This issue is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The issue of entitlement to a disability evaluation in excess 
of 20 percent for service-connected residuals of a gunshot 
wound to the right chest with retained foreign bodies is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a July 1983 rating decision, the RO denied entitlement 
to a disability rating in excess of 20 percent for service-
connected residuals of a gunshot wound to the right chest 
with retained foreign bodies.  The RO notified the veteran of 
the July 1983 rating decision and he did not appeal; 
therefore, that decision is final.  

2.  The veteran's claim for an increased evaluation for his 
service-connected residuals of a gunshot wound to the right 
chest with retained foreign bodies was received at the RO on 
September 29, 1997.  

3.  The evidence of record does demonstrates that an increase 
in disability was factually ascertainable on September 10, 
1997, but not factually ascertainable prior to that time.  




CONCLUSION OF LAW

An effective date prior of September 10, 1997, but no 
earlier, for the 20 percent evaluation for residuals of a 
gunshot wound to the right chest with retained foreign bodies 
is warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits and that the VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the February 2004 remand decision the Board notified the 
veteran of the passage VCAA.  In the instant case, the agency 
of original jurisdiction provided the veteran the proper VCAA 
notifications requirements in April 2004, which was prior to 
the September 1999 rating decision.  This VCAA notice was not 
issued to the veteran prior to the initial unfavorable 
decision in September 1999, which was rendered prior to the 
passage of the VCAA.  The Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice on the 
issue of an earlier effective date did not result in 
prejudicial error in this case.  

The RO notified the veteran of the effective date for his 
service-connected disability in the September 1999 rating 
decision.  The RO amended its decision in a July 2004 rating 
decision.  The RO notified veteran the reasons why he was not 
entitled to an earlier effective date in that rating 
decision.  This rating decision included a detailed 
explanation as to why the veteran had no entitlement to an 
effective date earlier than September 29, 1997 under the 
applicable laws and regulations based on the evidence 
provided.  The January 2000 statement of the case and the 
December 2002 and July 2004 supplemental statements of the 
case provided the veteran the laws and regulations pertaining 
to entitlement to the benefit sought.  In all of the notices 
and correspondence the RO provided the veteran a detailed 
explanation as to why he had no entitlement under the 
applicable laws and regulations based on the evidence 
provided.  The duty to notify the veteran has been satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case the evidence includes the post-service VA 
and private medical treatment records and several reports of 
VA examination, which were used as the basis for the award of 
the 20 percent disability rating for the service-connected 
residuals of a gunshot wound to the right chest with retained 
foreign bodies.  The veteran has not identified other medical 
records that are in the possession of the VA or other federal 
agency, which have not already been obtained.  

The Board finds that additional development is not necessary 
to make a decision on the issue being decided in this case.  
The issue whether an earlier effective date is warranted for 
the veteran's service-connected residuals is a factual 
determination that is based on the evidence already of 
record.  A VA examination is unnecessary on this issue 
because the evidence already of record establish that no 
reasonable possibility exists that such assistance would aid 
in finding an effective date earlier than September 10, 1997.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Earlier Effective Date

The veteran seeks an earlier effective date prior to 
September 29, 1997, for the award of the 20 percent 
disability rating assigned for his service-connected 
residuals of a gunshot wound to the right chest with retained 
foreign bodies.  He contends that the correct effective dated 
for his service-connected disability should be July 4, 1973.  
He argues that he has been suffering the same disabling 
symptoms since separation from active service; therefore, his 
disability should be effective the day after separation be he 
applied for service connection within the initial post-
service year.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).  However, in cases involving a claim 
for an increased evaluation, the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The veteran filed an original application for service 
connection in December 1973.  This was within the one year 
period following his separation from active service.  

In a March 1974 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the right 
chest with retained foreign bodies and assigned a 10 percent 
disability rating, effective July 4, 1973, which is the day 
following his separation from active service.  

This was the proper effective date for direct service 
connection since the veteran submitted his original 
application for service connection within one year from his 
separation from active service.  38 C.F.R. § 3.400(b)(2)(i) 
(2004).  

The RO notified the veteran of the March 1974 rating decision 
and he did not appeal; therefore, that decision is final.  38 
C.F.R. § 20.302 (2004).  Therefore, the March 1974 decision 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2004).  

The veteran a claim for an increased rating for his service-
connected residuals of a gunshot wound to the right chest 
with retained foreign bodies on June 14, 1983.  In support of 
his claim, the RO obtained VA medical treatment records dated 
in May 1983.  These records were received in July 1983.  

In a July 1983 rating decision, the RO denied his claim for 
an increased rating in excess of 10 percent.  The RO notified 
the veteran of the July 1983 rating decision and he did not 
appeal; therefore, that decision is final.  38 C.F.R. 
§ 20.302 (2004).  Therefore, the March 1974 decision is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2004).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2004).  

In the September 1999 rating decision, the RO awarded a 20 
percent disability rating for the service-connected residuals 
of the gunshot wound to the right chest with retained foreign 
bodies, effective November 6, 1997.  The RO awarded the 
higher rating based on the increased severity of the 
veteran's disability shown in the VA outpatient treatment 
records and the findings reported during several VA 
compensation examinations.  Specifically the RO determined 
that the first showing of an increase in disability during a 
November 6, 1997 neurological examination.  

In a July 2004 rating decision the RO awarded an earlier 
effective date to September 29, 1997.  A Report of Contact 
shows the veteran telephoned his representative and requested 
that his claim be reopened for a higher rating.  The Report 
of Contact is dated on September 29, 1997.  On October 1, 
1997 the RO received the veteran's written, signed claim for 
an increase in his service-connected disability.  The RO 
assigned the effective date as September 29, 1997, reasoning 
that the veteran had continuously pursued his claim since 
that date.  

The evidence includes a physical examination report showing 
examination of the veteran's service-connected disability.  
This report is dated on September 10, 1997.  The veteran 
complained of a burning sensation in his chest that had 
increased in intensity over the prior year.  Based on the 
history and physical examination, the impression was that the 
veteran's service-connected disability was causing increased 
discomfort.  

In this case, the correct effective date should be September 
10, 1997, which is the date of the private examination 
report.  The veteran's claim for an increased rating was 
received shortly after that examination.  The examination 
report was received on November 19, 1997, which is within a 
year of his claim for an increase.  The examination report 
shows that it was factually ascertainable that an increase in 
disability had occurred at least from that date.  However, 
there are no other medical records that are dated within one 
year of his current claim for an increased rating for which 
it could be factually ascertained that an increase in 
disability had occurred.  The remaining VA medical treatment 
records and compensation examination reports are date 
subsequent to the September 10, 1997 examination.  
Consequently, it was factually ascertainable that an increase 
in his disability had occurred on September 10, 1997, but it 
was not factually ascertainable that an increase in his 
disability had occurred prior to September 10, 1997 because 
neither his claim for increase nor any other VA or private 
medical records dated prior to that time were received within 
one year from such date.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. §§ 3.157, 3.400(o)(2).  

Upon review, the Board finds that the veteran did not file a 
claim for increase or submit or identify VA hospitalization 
or other medical records indicating that his service-
connected disorder had increased in severity prior to 
September 10, 1997.  He also did not submit any communication 
or action indicating intent to apply for an increase in 
disability subsequent to the final July 1983 rating decision 
and prior to September 10, 1997.  Consequently, his argument 
that the effective date for his 20 percent rating should be 
from July 4, 1973 has no merit.  38 C.F.R. §§ 3.155, 3.157 
(2004).  

For these reasons, the Board finds that the evidence of 
record does demonstrate that an increase in disability was 
factually ascertainable on September 10, 1997, but no 
earlier.  Thus, the Board concludes that, based on the 
evidence of record, an effective date September 10, 1997, for 
the 20 percent evaluation for residuals of a gunshot wound to 
the right chest with retained foreign bodies, is warranted.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2004).  




ORDER

An effective date of September 19, 1997, but no earlier, for 
assignment of a 20 percent evaluation for residuals of a 
gunshot wound to the right chest with retained foreign bodies 
is warranted.  


REMAND

The veteran's service-connected disability is rated 20 
percent disabling for injury to Muscle Group IV under 
Diagnostic Code 5304.  He is also receiving a 10 percent 
rating for a scar under Diagnostic Code 7804.  

In the February 2004 remand decision, the Board requested the 
RO to provide the veteran a VA compensation examination to 
accurately determine the current nature and severity of the 
veteran's service-connected disability.  The Board requested 
that the examiner specifically identify all muscle groups and 
peripheral nerves affected by the veteran's gunshot fragment 
wound residuals.  The Board also requested identification of 
any muscle or nerve injury, no matter how slight.  The Board 
requested the RO to then readjudicate the issue for an 
increased rating with application of all appropriate laws and 
regulations based on the additional information obtained.  

In the May 2004 VA examination report, the VA physician 
certified review of the claims folder in connection with the 
examination.  Based on a review of the evidence and the 
examination, the physician opined that "no specific muscle 
or group of muscles sustained identifiable damage at the time 
of the original gunshot wound."  The physician concluded 
that the "functional impairments suffered by this veteran 
has the character of occult nerve injury, no doubt sustained 
at the time of the gunshot wound with subsequent development 
of neuropathic pain triggered by use of the upper 
extremity."  The diagnosis included neuropathic pain 
syndrome due to the in-service gunshot wound.  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

In this case, the RO has rated the veteran under the 
Diagnostic Code that pertains to muscle damage.  The RO has 
not considered whether a separate rating or whether the 
veteran is more appropriately rated under the Diagnostic 
Codes for nerve injuries under 38 C.F.R. § 4.124a.  The 
representative argues that the Board remand this case and the 
RO issue a proper VCAA notice under 38 U.S.C.A. § 5103(a).  
The Board notes that the RO issued the veteran a VCAA 
notification letter in April 2004.  However, notice is 
deficient insofar as the veteran has not been provided the 
rating criteria pertaining to impairment for nerve injuries 
or given an opportunity to provide evidence or argument for 
an increased rating based on nerve impairment.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The veteran should be provided a 
supplemental statement of the case that 
contains the rating criteria pertaining 
to nerve injuries.  He should be provided 
an adequate opportunity to submit 
additional evidence or argument in 
support of his claim.  

2.  The issue on appeal should then be 
readjudicated.  If the requested benefit 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case and the supplemental statements 
of the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  This 
readjudication should take into account 
whether the evidence supports separate 
disability ratings for separate and 
distinct manifestations attributable to 
the same injury.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



